Question Time (Council)
The next item is Question Time (B7-0236/2009)
The following questions are addressed to the Council.
Subject: Ethnic minorities in Serbia
How would the Council assess the situation of the ethnic minorities in Serbia, especially the Albanian community in the Preševo Valley, where civilians have again come under attack?
Thank you for your question, Mr Posselt. At the General Affairs Council meeting on 7-8 December this year, we adopted conclusions on enlargement and the stabilisation and association process. In these conclusions, the Council welcomed Serbia's commitment to EU integration and its work in implementing key reforms in line with European standards. The Council also stressed that the reform agenda must be continued.
We noted the Commission's communication of 14 October, which states that the general legal and institutional framework for respecting human rights is in place in Serbia and that progress has been made as regards improving compliance with international human rights legislation. The new Ministry of Human and Minority Rights in Serbia is playing an important part in this work. However, further efforts are needed to increase understanding of international standards. The Council also noted that Serbia has ratified all the major human rights instruments.
With regard to the specific situation in southern Serbia to which the honourable Member referred, some very violent incidents did indeed take place in July, including an attack on the gendarmerie based there. Several arrests were made, after which there were no more incidents. The atmosphere within the Coordination Body for Southern Serbia has since improved. It is fragile, but the main ethnic Albanian political parties from the region are involved in this work. There are also positive developments with regard to the sensitive issue of education. In this regard, I would particularly like to mention the opening of a university department in Medveđa, where teaching will be undertaken in Serbian and Albanian.
A national minority council for the Albanian population of Serbia will be set up in the near future. This will give the people greater influence on education, culture and other issues. The region's weak economic and social development presents an obstacle for the ethnic minorities in southern Serbia. The international community, and the OSCE in particular, is continuing to monitor the situation in southern Serbia and it is playing an active role in promoting peace and stability in the region in close cooperation with the Serbian Government and local leaders.
(DE) Mrs Malmström, thank you for your excellent reply. We are, of course, talking about three regions: two border regions - Vojvodina and the southern Serbian region of Preševo, in other words a tri-border area. I would also like to ask you, in your future role as Commissioner, to ensure that these countries are developed further within the framework of the cross-border support programme. Inner Serbia, in particular the Sandžak of Novi Pazar, is, of course, completely cut off. This area must also be supported in order to improve the economic conditions so as to help resolve the problems in relation to the minorities. However, there is a great deal of violence in southern Serbia in particular. I would ask the Council to continue to address this explosive situation.
President-in-Office of the Council. - Mr Posselt, you may be assured that we will continue to survey the situation very closely, and that is also part of the Commission's constant work. They will do that, of course. We are aware of the improvements, and the situation is fragile. But there are improvements, and these institutional arrangements that I refer to, that have been done, are a good step in the right direction. We can only hope that, with our support as well as the support from OSCE, this development will continue in that direction.
(DE) Violence, incidentally - and I say this to the previous speaker - is unfortunately not only occurring in Serbia, but in Kosovo, too. On the one hand, there is an Albanian minority in Serbia and, on the other, there is a Serbian minority in Kosovo.
My question is this: with regard to the visa facilitation for Serbia, how will the EU ensure that there will be no grey areas and no abuses of the system? Does this procedure of granting facilitation to one population group in Kosovo not run counter to the controversial recognition of Kosovo as a sovereign state?
President-in-Office of the Council. - I was not exactly sure about the question. When it comes to Kosovo, there is further work, independent of the fact that not all Member States have recognised Kosovo. There is work being conducted by the Commission in order to see how we can facilitate the situation for Kosovo, and that will take some time. There are still difficulties there. They are also subject to visa facilitation in the future but not all the conditions have been met yet.
It is clear that it did wander off the subject a little, but it was very much related.
Subject: Unemployment levels
What initiatives has the Council put in place to deal with rising levels of unemployment across the EU-27, other than measures to retrain and upskill workers?
Thank you for your question, Mrs Harkin. The present crisis is having a very severe impact on millions of people. As a result, dealing with the consequences of the economic crisis is one of the major challenges facing the EU. In view of our ageing population, the Member States of the EU must bring down current levels of unemployment and ensure these high levels of unemployment do not become permanent.
Employment policy is primarily the responsibility of the Member States. However, some years ago, certain guidelines were adopted by the Employment, Social Policy, Health and Consumer Affairs Council. We underlined the fact that since the labour market situation varies so much between different Member States, the measures taken must also differ. We have an annual joint report on employment, in which the Council and the Commission monitor the situation in the various Member States. During the current crisis, the European Council has paid particular attention to precisely this issue of unemployment. In December 2008, an Economic Recovery Plan was agreed for Europe, providing uniform frameworks for the measures to be taken. As part of this Plan, in June 2009, the Council and the European Parliament adopted a Regulation amending the Regulation on establishing the European Globalisation Adjustment Fund. This amendment allows resources from the fund to be used to combat the crisis.
Various measures may be implemented, depending on the situation of the country concerned: temporary adjustment of working hours, lowering of social security contributions, reducing the administrative burden on enterprises, improving the processes used by the labour market authorities, targeting measures at unemployed young people and facilitating mobility. These were highlighted in the Presidency's report following the informal summit on employment.
In its conclusions from the June summit, the Council specifies a number of measures that should help the Member States - and the parties in the labour market if necessary - to deal with the effects of the global crisis through the application of flexicurity principles. This may mean offering enterprises alternatives to redundancies, giving opportunities for flexible forms of working and temporary adjustment of working hours, improving conditions for entrepreneurs by providing a flexible, secure labour market and making available benefits systems that provide an incentive to work, appropriate levels of social security contributions, expanded and improved back-to-work measures, income support and free movement.
During the debate in November, the ministers took the general view that an active employment policy that includes short-term measures must be maintained. These are measures such as short-term employment, improved employability and training aimed at integrating people into the labour market. At the same Council meeting, ministers agreed that employment is an important factor for the avoidance of exclusion. The link between equality, economic growth and employment is very important, and consequently, the Member States were called upon to expand child care and to reduce pay differentials and other gender-related differences.
In particular, measures must be targeted at those most severely affected by the crisis: older people, young people, people with disabilities and workers without a permanent employment contract. Creating more opportunities and equal opportunities for young people in education, training and employment is one of the principal aims of the new framework of European cooperation in the youth field during the period 2010-2018 that was adopted by the Council on 27 November 2009.
Thank you for your answer. I must say I am delighted to see you, Minister, and hopefully will be seeing more of you next year; you will be well used to answering our questions.
Two points which I feel are important but which you did not raise in your answer were: first of all, the encouraging of entrepreneurship: and, secondly, increased spending in R&D. But the real question which I want to ask you related to the fact that up to now, we have relied on the open method of coordination, which was really quite a weak instrument and did not work well in trying to achieve the objectives of the Lisbon Agenda. Have you any suggestions at all for strengthening that mechanism?
President-in-Office of the Council. - This is, indeed, a very important question and, as you know, the Council has already received the Commission proposal and has started to discuss the future of the Lisbon strategy or Europe 2020. That will be decided by the Spanish Presidency later next spring.
One issue is how do we, on a long-term basis, come out of the current situation? How can we create a Europe that is more competitive, with more entrepreneurship, and avoid social exclusion and unemployment? How do we invest in research and development in order for Europe to be the strong global player that we want it to be in the economic field? All that will possibly fit into the new strategy.
One very important aspect of the strategy is the governance method. I think the open method of coordination has advantages but it needs to be improved. We need to involve much more local and regional authorities because they are the ones who do the real implementation. We need to have national ownership of the process and we need to look at governance. That is also explained in the paper from the Commission, which is now out for consultation among the Member States. I think very good proposals will come up for that as it is indeed one of the weak points of the strategy.
(DE) As we know, the so-called micro-financing instrument planned by the EU is not going to be financed by new money, but from the Progress programme. In this connection, what plan is there to prevent the new instrument from being detrimental to the employment and social solidarity programme, which was adopted before this one?
(DE) My question is this: would it not be sensible to prevent unemployment in the first place? Do you see any public jobs that could be given to the unemployed? In particular, how could we boost small and medium-sized enterprises so that new ones are started up? Are there opportunities here to apply cross-border methods and best practices to create more new companies?
President-in-Office of the Council. - As I said, the ultimate responsibility to create jobs of course lies with the Member States. But there is a lot to do and - as I referred to in my introductory remarks to Mrs Harkin - the Council has made a lot of recommendations regarding how you could work in increasing the flexibility, work with the different support systems and activate people in order to avoid the exclusion mechanism. It is very important that we continue with these meetings at a high level with the social partners and the Member States in order to exchange best practices. They do vary between the countries, but we need to give each other examples and to monitor the best ways that could be used thereafter. So it is a combination of the Council giving recommendations and the Member States needing to take their share of responsibility and adjust a little, depending on the circumstances in the countries.
Referring to your question, sir, I am not really sure that I understood it. Maybe there was a translation problem. I did not refer to any micro-authority. I referred to the Globalisation Fund which we have now, with the help of the European Parliament, made more flexible in order to obtain support for Member States and for companies who run into difficulties to help with people who are unemployed or who are dismissed.
Subject: Negotiations for Turkey to take part in joint Frontex operations
On 21 October 2009, Ms Malmstöm, President-in-Office of the Council, told the European Parliament meeting in plenary sitting that negotiations were being held 'with a view to a possible agreement which would also cover exchanges of information and the possibility for the Turkish authorities to take part in joint Frontex operations.' Article 8e, paragraph 2, of Regulation (EC) No 863/2007establishing a mechanism for the creation of Rapid Border Intervention Teams and amending Council Regulation (EC) No 2007/2004 provides that 'any amendments to or adaptations of the operational plan shall require the agreement of both the Executive Director and the requesting Member State.'
In view of the above, will the Council say what stage discussions for Turkish participation in joint Frontex operations have reached? What demands is Turkey making as a condition for its participation? Is Greece, a Member State which hosts the Frontex mission, aware of these discussions?
An important element of the EU's strategy for better management of migration is to establish partnerships with third countries on matters of border control. This is a central tenet of the concept of integrated border management that was adopted by the Council in December 2006. I would also like to mention that operational cooperation with third countries is an important element of the work carried on by Frontex.
Under the terms of the Frontex Regulation, Frontex may facilitate operational cooperation between Member States and third countries within the framework of the European Union's policy on external relations and may cooperate with third countries within the context of bilateral cooperation. A number of such arrangements have already been concluded and others are currently under discussion.
The mandate for the negotiations is given by the Management Board, on which all the Member States are represented. The discussions being conducted between Frontex and the competent Turkish authorities concerning operational cooperation have now made significant progress.
Since the negotiations are still in progress, it is difficult for the Council to comment in more detail on the content of and developments in the discussions.
(EL) Madam President, Minister, I understand from your reply today that there are three points: firstly, that negotiations between Frontex and Turkey are at an advanced stage; secondly, that all the Member States of the European Union, hence including Greece, are - I imagine - aware of the negotiations; and finally that, according to the conclusions of the recent Foreign Ministers meeting, the readmission agreement is linked to border control.
In other words, for the purpose of cooperation, for the purpose of the readmission agreement with the European Union, is Turkey demanding joint operations with external border control? If that is the case, how do we get round the serious issue of protection of the human rights and dignity of immigrants and the highly sensitive issue, not so much of border control, but rather of border definition.
In other words, does Turkey accept the external borders of the European Union? Does it accept that Frontex is acting on the external borders of the European Union?
President-in-Office of the Council. - This is, of course, a very vast question. Negotiations with Turkey have just started. The representative from the Commission, Commissioner Barrot, and Mr Billström, the Swedish Minister for Migration and Asylum Policy, were in Turkey just a few weeks ago in order to start those discussions. The first discussions were fruitful but they have not yet reached an end so it is very difficult to give you an update. All Member States, including Greece, are of course kept informed of the discussions.
In general, the respect for fundamental rights and European values are always mentioned in this regard so there is no exclusion for Turkey in that respect. But, as I said to the honourable Member, discussions have just started; they are making good progress but they have not been finalised yet. They have been carried out openly in the way that all Member States are involved via the board of Frontex, where Greece is also represented.
(EL) Madam President, Minister, from what I have understood, the understanding we have entered into with Turkey in the aim of ultimately arriving at a readmission agreement on immigration issues will also include issues in connection with cooperation with Frontex.
The second thing I want to say is that we have noticed in Greece recently that Frontex aircraft are being harassed by the Turkish authorities. The Commission's replies say nothing specific about the communications which take place and whether this ultimately constitutes harassment.
Do you have any comment on this?
(DE) In order to master the situation, it is certainly sensible to cooperate at an international level if - and I say this very clearly - this cooperation does not need to be bought with EU financial assistance. With which other States are we currently negotiating or planning to negotiate and was the Turkish State offered financial incentives for its participation in this FRONTEX operation?
President-in-Office of the Council. - Vessels have been the subject of questions during Question Time on numerous occasions. The Council has informed the Turkish authorities and the Turkish Government and its representatives that good cooperation in the region is a prerequisite for further discussions on this. It has also asked the Turkish authorities to refrain from different provocative actions. It has been very clear, and you can find those answers, some of which have been given by myself very recently.
Discussions are ongoing. They have been mandated. As I said, I cannot tell you exactly at what stage they are because they are ongoing, but they follow the usual procedure and, to answer your question, we are also having discussions with Senegal and Cape Verde. We have started, but have made very little progress, with Morocco, Egypt and Mauritania.
This is the usual procedure. They are being followed. The Frontex board has been mandated to start those negotiations. Some are more successful than others. We have, for instance, cooperation with Russia, Moldova, Ukraine, Georgia, etc., but less progress has been made in other areas.
Subject: Climate negotiations in Copenhagen
Can the Council give an update on the negotiations nearing conclusion in Copenhagen? Can it specify, in the absence of a legally binding agreement in Copenhagen, when it expects a legally binding successor to Kyoto to be in place?
President-in-Office of the Council. - Developments are ongoing as we speak in Copenhagen, but I will try to give you the latest.
They are two major issues as you are well aware: mitigation and financing. As the Prime Minister said this morning, we are still confident that we can have a successful outcome in Copenhagen which allows us to keep the global temperature increase below 2 oC above the pre-industrial level.
The EU is playing a key role - a bridge-building role - in a process with a view to ultimately reaching a legally binding agreement: hopefully, a politically binding agreement now, with a clear timetable to reach a legally binding agreement for the period starting 1 January 2013.
But reaching an agreement requires convergence on the following essential building blocks.
Firstly, deep and ambitious emission reduction commitments by the developed countries by 2020. Some countries, Japan and Norway, have upped their pledges but it is clear that what is currently on the table is not enough to reach the 2 °C target.
In this context, the EU will reiterate its demands to other developed countries to take on an ambitious agenda, and to continue to seek measurable, reportable and verifiable mitigation actions by developing countries.
The larger developing countries have put their bids to limit their growth of emissions on the table - China, India, Indonesia, Brazil, South Africa and South Korea - and this accounts for significant contributions.
However, the Council believes that there is a larger potential for actions to come from these countries, especially China and India. It is also clear that more is needed if we want to stay within the 2 °C warming.
The EU will therefore ask them to increase their efforts further in the context of an ambitious agreement.
We also need a framework for adapting to climate changes as well as for technology transfer and capacity building. We need financing in the framework of a fair and equitable governance system for mitigation, adaptation, capacity building and technology transfer to developing countries.
In this context, the last European Council concerning the figure for fast-start financing for the first three years gives an important impetus to the ongoing negotiations; that also strengthens the credibility of the European Union.
Heads of State or Government are now approaching Copenhagen. We hope that they will provide the necessary political impetus on the crucial issues of mitigation and financing. So hopefully, an ambitious deal can be struck.
The EU has put forward proposals that the negotiation for a legally binding treaty for the period starting 1 January 2013 should be finalised as soon as possible after the Copenhagen conference.
When this can be achieved is too early to say, but we should aim for a deal within six months after the finalisation of the conference.
I would like to thank you, Mrs Malmström, for your concise, precise and logical response, not just to my question but to all questions since I came here to this Parliament last June. You have been a star performer.
I am also proud to say that I am part of a European Union that is leading the climate change debate and influencing others to do the same. I suppose the best example of that is the arrival today in Copenhagen of the President of the United States and the Prime Minister of China, something unthinkable a few years ago.
However, in the absence of a binding agreement, what would our modus operandi be going forward?
President-in-Office of the Council. - I think, as the real political negotiations will start tomorrow with, as you say, Prime Ministers and Presidents coming from all over the world, we should not talk about a Plan 'B' already. I think they can assert the input, strength and dynamics to create an ambitious, political commitment.
Should it not be possible to reach it - well, we will just have to continue to talk. There is no way we will give up. The world is expecting results from us. This is the most important question of our generation; we cannot fail. If we do not reach a deal tomorrow or the day after tomorrow, we will keep on talking until we reach a deal.
Subject: Climate change funding for the developing world
The upcoming climate change talks in Copenhagen are set to define global attitudes to climate change in the short to medium term. It is crucial that agreement is reached and that rich countries front up the money to pay for the effects of climate change in the developing world. We cannot reasonably expect developing countries to pay for the effects of a problem that the Western World has caused.
The agreement reached in October at the European Council Summit estimated that developing countries would need EUR 100 billion in order to adapt to climate change, whereas developing countries argue that the cost would be three to four times as much.
How does the Council intend to reach a compromise between such disparate figures?
President-in-Office of the Council. - As the honourable Member rightly points out, climate financing for developing countries is an essential element of the negotiations in Copenhagen and it will be key to reaching an agreement.
To start with, I would like to point out again that at the October European Council, we stressed the importance of fast-start financing in order to initiate immediate actions and to prepare for collective and efficient action in the medium and longer term with a special emphasis on these developed countries. At the December Council a few days ago, the EU and its Member States expressed their readiness to allocate EUR 2.4 billion a year for the years 2010-2012 to help developing countries in their fight against climate change. With this commitment I think we did send a very strong message to the negotiators at their ongoing conference and strengthened our credibility.
The European Council furthermore recognised the need for a significant increase in public and private financial flows up to 2020. The current financial architecture needs to be revised and, where necessary, reformed in order to ensure its capacity to meet the challenge. As you have pointed out in your question, the October European Council has endorsed the Commission estimate that a total net incremented cost of adaptation and mitigation in developing countries could amount to around EUR 100 billion per year by 2020, to be met through a combination of developing countries' own efforts, the international carbon market and international public finance; and this is what the Commission has estimated the need to be. It is not an offer or a bid from the EU.
There is also a wide range of other estimates from other sources, but it is the Commission estimate that the Council has endorsed and believes to be the best assessment. The overall level of international public support required is estimated to lie in the range of EUR 22 billion to EUR 50 billion per year to 2020. The EU and its Member States are ready to take a fair share of that amount, but all countries except the poorest ones should contribute to international public financing through a comprehensive distribution key based on emission levels and GDP. And as the European Council stressed in October, the Copenhagen agreement needs to include provisions on the objective that global warming should not exceed 2 °C, ambitious emission reduction commitments by developed countries, adaptation technology and a deal on financing.
I join with Mr Kelly in expressing my appreciation for the Minister's replies in the House and for the conduct of the Swedish Presidency in general, which has been exemplary.
Minister, we have noted in recent days that the President of the United States has been in discussions with certain leaders in the developing world. Has the European Union joined in those discussions in trying to bridge the gap with the United States and others to try to bring the remaining issues to a resolution? Can the Minister assure the House that, if there is to be funding for this, for the developing world, that it will be new money, that it will not be money that comes out of existing commitments to the developing world in terms of the hunger and development agenda?
President-in-Office of the Council. - Regarding the first question, there have been numerous bilateral meetings during the autumn in order to try to facilitate and prepare for the negotiations. The EU is in constant contact with the United States of America trying to push and to call for a more ambitious statement from them. They, in their turn, have their own bilateral contacts; on some of these occasions, we have been involved and in some not, because we are trying to push from different corners. We have also had six bilateral meetings during the Swedish presidency with important stakeholders such as China, India, Ukraine, South Africa, Russia and the United States. Climate issues have been top of the agenda on all these occasions, so there has been a wide variety of meetings.
Regarding financing, it is a combination of old and new money, I must say. Some countries have made a mixture. Some have already allocated parts of their development budget. As the least-developed countries are the ones who will suffer mostly from climate change, therefore it is logical that certain parts of the development budget are pinpointed to different kinds of climate actions.
Now, as a consequence of the economic crisis, many Member States have lowered their ambitions on their total development budgets, and that is deplorable.
It is a combination, and that is also very much due to the fact of the economic crisis.
Subject: Proposal for a Council Directive on implementing the principle of equal treatment for persons irrespective of religion or belief, disability, age or sexual orientation
It is absolutely vital to underline the importance of the general principle of access for all. This will bring benefits not only for people with disabilities, but for the majority of people in Europe's society within 10 years. Will the Council consider establishing a uniform basis for an anti-discrimination policy, without exemptions (e.g. for the design and manufacture of goods), in order to create a sustainable society and eliminate the hierarchy of legal provisions on combating discrimination?
Given that access to infrastructure and services is a very real challenge for many people in many countries, I regard it as totally unacceptable to postpone for 10 or 20 years the imposition on Member States of a requirement to adopt new rules providing for genuine, better accessibility of (new) infrastructure and (new) services. Is the Council in any way considering a further extension of the deadline for transposition of the accessibility requirement for existing and/or new infrastructure? If so, why?
As the honourable Member states in his question, measures to improve access are vital in the fight against discrimination. During the Swedish Presidency, we have continued to study at a technical level the proposed Directive on implementing the principle of equal treatment. This covers four reasons for discrimination that are not currently included in the area of employment: religion or belief, disability, age and sexual orientation.
On 30 November 2009, the Council studied a status report from the Presidency which calls attention to the need for further work on this issue, particularly as regards the scope, provisions concerning disability and the timetable for implementation. The Presidency further reported that the specific issue of the 'design' or 'manufacture of goods' should also be covered by the proposal. This needs to be discussed further.
According to the status report, there are other issues to resolve in respect of the financial consequences of the directive. If we are to achieve political unity, we need to produce a text acceptable to every Member State. We need all the Member States to be in agreement before we can proceed further in the Council.
I cannot anticipate the results of the negotiations, however. Discussions concerning implementation, dates and scope are still in progress and will continue for some time yet.
(HU) Thank you very much, Minister, for your answer. The initial steps which have been taken are very encouraging, but I would like to highlight three matters. There are 50 million people with disabilities living in the European Union. This issue does not only affect them because European Union society is also ageing drastically. Therefore, this problem does not only affect people with disabilities, but also the future of any elderly person, as well as all those in wheelchairs, for instance, if they need a ramp. This means that, overall, this quickly becomes an issue for the whole of society, which is why it must be dealt with as a priority, as this is the future we face. Access to services has been postponed for 10 years. It is important that this deadline remains in place, precisely because it is in all our interests.
President-in-Office of the Council. - I definitely agree with the honourable Member about the need for such a directive. There are still millions of people in the European Union who do not have access to the most ordinary things in life. This hinders their freedom and the possibility of their living a normal life and I deplore that very much.
The Council discussions are taking a lot of time. It is a ground-breaking proposal and it has a broad scope with enormous practical and financial implications. Unanimity will be needed between the Member States and, after that, the consent of the European Parliament, before the directive can be adopted. We have had negotiations. We had lots of working groups within the Council. We have made progress but, unfortunately - I have to be very honest with you - we have not reached the consensus that is required yet. But we will continue until the end of our Presidency, and I am quite optimistic that the Spanish Presidency will do their utmost to reach a solution.
Subject: Safeguarding the rights of disabled people
When economic conditions are complicated, it is very important to ensure adequate social protection for the most socially disadvantaged. Disabled people constitute one of the most vulnerable groups in society. It is highly regrettable that attempts are being made to balance national budgets by reducing social benefits and programmes for disabled people. This not only runs counter to the principles of solidarity and social justice but weakens the processes and mechanisms integrating disabled people into society and increases their social exclusion.
Has the Council made provision for additional measures to help disabled people during an economic recession? Will not the unfavourable economic situation slow down consideration in Council of a proposal for a Council Directive putting into practice the principles of equal treatment for disabled people?
We are all aware of the social problems following in the wake of the economic crisis. It is essential to provide special protection for people and groups who are particularly vulnerable and to combat exclusion. We know that there is often a failure to exploit the potential of those with disabilities and other vulnerable groups of people because of discrimination. In view of this, the Council has consistently stressed the importance of promoting access to the labour market for people with disabilities.
This has been done within the framework of the Lisbon Strategy, including the current guidelines on employment. In March 2008, the Council - together with the governments of the Member States - also passed a resolution on the situation of people with disabilities within the EU. The importance of integrating vulnerable people and groups into the labour market is further endorsed by the Council in its conclusions of 13 November 2009, which I made reference to in relation to the previous question. Facilitating access to the labour market for these groups is also a prerequisite for long-term growth.
I would like to remind you of the joint agreement by the European Parliament and the Council to designate 2010 as the European Year for Combating Poverty and Social Exclusion. I believe that this decision will also include access to education for all. Moreover, the decision involves working to achieve equal access for all to information and communication technology, giving particular consideration to the needs of disabled people. A further priority that will be addressed concerns the needs of disabled people and their families and of other vulnerable groups. We are looking forward to the many initiatives that I am sure will be taken in the year ahead.
As regards the proposed Council Directive on implementing the principle of equal treatment between persons irrespective of religion or belief, disability, age or sexual orientation, we realise that life for people with disabilities would be very positively affected were the Commission's proposal to become a reality. The Council's working group on social issues is still working on the text. As I mentioned, we held a discussion on 30 November and prepared a status report, but we did not succeed in reaching a decision.
We cannot anticipate the result of negotiations that are still in progress, but it is essential that we get the wording right because it is a matter of legal certainty and defining the scope of the directive. As mentioned previously, the Member States must be in agreement on the proposal. It is their job to assess any repercussions of the economic recession in this context. Once unanimity has been achieved, the European Parliament will naturally be asked to give its consent in accordance with Article 19 of the new Treaty of Lisbon.
(LT) Thank you, Madam President and thank you, Minister Malmström for your response. I would also like to thank Sweden, because it was precisely during the Swedish Presidency that the EU's Council of Ministers ratified the United Nations Convention on the Rights of People with Disabilities. This is a great step, but it is only one step.
In truth, the lives of our disabled vary incredibly from country to country. Some deaf people are unable to use sign language, while some blind people do not have access to blind assistance services. There are no adjustments for persons with movement disabilities. Also, a significant number of disabled people are simply unemployed. All this when disabled people actually account for around 10% of our residents in the European Union.
Minister, I know that there are certain problems and difficulties with the directive on anti-discrimination (this is how I would summarise it), but perhaps it would be possible to have a separate directive on the rights of the disabled sooner. Our directive would be binding for all EU Member States, so that disabled people would not face discrimination.
President-in-Office of the Council. - Let me underline that it is not a lack of political will. We do understand the importance of this directive and we have been working really, really hard to get it into place.
But, as I have said, I cannot change the fact that we need unanimity, and the unanimity is not there. The Swedish Presidency and presidencies before us have worked to try to propose different compromises, different ways forward. There are lots of working groups meeting and working all the time; and they still are meeting. We will work on the issue until the end of our presidency. But, unfortunately, we do not have the unanimity yet.
It would be unfortunate to separate the different parts of the directive because the whole purpose - and this was very much also encouraged by Parliament - was to have a comprehensive directive on discrimination. If we start to pick up pieces, I think that thought would be lost and I think it would be deplorable. So let us try a little bit more to get the whole directive into place because that would be very valuable in the fight against discrimination, for disabled people, but also for other discriminated people all around Europe.
(DE) We must prevent discrimination, which is a social problem. It is up to all of us to prevent discrimination of any kind.
Do you share my opinion that there are no clear standards for determining whether discrimination has occurred, an example being a situation where a landlord rents out a flat and an applicant claims that he had been discriminated against because he did not get the flat?
Do you agree that a European directive can only lay down requirements that the Member States would then have to transpose into national law? It is very difficult for Europe to establish a European law in this area.
Could I just acknowledge, since we are talking about the rights of disabled people, that our colleague, Mr Kósa, has just been elected president of the Disability Intergroup of the European Parliament. We wish him well in that.
Specifically regarding the economic crisis, on which we had a debate yesterday and you were nodding in agreement: we have huge concerns about institutional care of children and young adults, and I worry that the economic crisis - and perhaps you share this - will slow the process of de-institutionalisation, and that this is an issue we need to be very careful of, both within and outside the EU.
President-in-Office of the Council. - In times of economic crisis it is always the most vulnerable who suffer the most - children, young people, old people, people with disabilities - and that is why we, as responsible politicians, have to be very aware of this. It has been added to the conclusions of various Council formations and recommendations that Member States should be encouraged to take particular consideration of the fact that the most vulnerable groups are always those who suffer most, so I do agree with that.
In response to your question, without first having the general overall far-reaching directive, it is very difficult to set standards of a European character in the area of discrimination against disabled people. We need to have the overall directive first and then work from there.
I realise that a great deal of work has to be done, and I am well aware of the massive discrimination and the difficulties that disabled people face in ordinary life, which hinder them in fulfilling their life's possibilities and potential. I think we need to work on the overall directive first.
The decision to have next year as the year for combating social exclusion presents the possibility to come up with new concrete proposals and organise common events to reinforce this issue and awareness in all Member States.
I am sure that in the context of this discussion, the House would wish me also to congratulate Mr Kósa on his election to the Intergroup chair.
Questions 8 and 9 have been withdrawn.
Question 10 will not be taken as the subject to which it refers already appears in the agenda for this part-session.
As the author is not present, Question 11 lapses.
Subject: Appalling murders of poor Peruvian farmers for profit
Articles in the international press report that, in recent years in Peru, dozens of peasants in the Huánuco and Pasco regions have been murdered by a gang known as 'Los Pishtacos' in order to sell their body fat - reportedly amounting to 17 kilos - to European cosmetics manufacturers for 15 000 dollars per kilo. The Peruvian authorities consider that the disappearance of numerous people, including children, is attributable to this appalling practice. We condemn the practices of European multinational companies which have been killing people and plundering the wealth of Latin America for profit for many decades.
What is the Council's overall view of this criminal act by European multinational companies and what is the level of EU funding for these companies operating in Latin America?
As the honourable Member knows, respect for human rights is one of the founding values of the European Union. In all its relations with third countries, the Council always pays particular attention to ensuring that basic rights and the rule of law are respected.
With regard to the specific incidents mentioned by the honourable Member, the Council was not aware of these and they have not been discussed in the Council. The Presidency has also read the newspapers and is aware of the reports in the media, but also notes that the latest reports suggest that the original story was a hoax.
Since the media reports are contradictory and as the Council does not normally comment on reports in the media, the Presidency cannot and should not speculate on this story or respond to this question.
(EL) Madam President, I must say that the Minister's reply does not satisfy me in the slightest. This is an horrendous crime, an unprecedented crime, I would say, and in any event, I consider that the European Union, when it wants to, has the resources to investigate issues of this sort in greater detail.
Because we have relations with Peru, we demand official information on the part of the Peruvian Government about this specific incident and that measures be taken. Otherwise, we shall see a repeat of the same situation.
The reports on this have been extremely contradictory. It has emerged both from the authorities and from reports by journalists that there is no evidence to indicate that these terrible events actually occurred.
Since there are no certain indications and there is much to suggest that in actual fact, they did not happen and that instead it was a hoax, the Council is unable to take action in this area; neither is it competent to do so.
Subject: Discrimination against the Polish minority in Lithuania
Does the Council intend to compel the Lithuanian Government to respect the rights of national minorities, given that discrimination against the Polish minority in Lithuania has a long history and manifests itself in the obligation to use the Lithuanian spellings of Polish surnames, discrimination in education, the ban on bilingual place names and the failure to return property seized from Poles by the Soviet authorities? When does the Council intend to take action in these matters?
President-in-Office of the Council. - The Council reaffirms the primacy of fundamental and human rights as recognised in the treaties and in the Charter of Fundamental Rights. The Council is - and will remain - committed to the prevention and eradication of all forms of degrading and discriminatory treatment.
I would like to note that questions concerning the protection of minority rights are also dealt with by the Council of Europe under its framework Convention for the Protection of National Minorities. The issues raised by Mr Czarnecki are currently being examined by the competent organs of the Council of Europe. In particular, under Council Directive 2000/43/EC of 29 June 2000 implementing the principle of equal treatment between persons irrespective of racial or ethnic origin, all persons are protected against discrimination on grounds of race or ethnic origin, regardless of their legal status. The scope of legal protection of this directive includes the areas of employment, social protection, education and access to goods and services. It is the responsibility of the European Commission to monitor the implementation of, and compliance with, European law in the Member States.
Finally, in the Stockholm Programme approved by the European Council on 10 and 11 December this year, the need for an additional proposal as regards vulnerable groups is assessed in the light of the experience acquired from the application by the Member States of the 2000 Hague Convention on the international protection of adults, to which they will become parties in the future.
(PL) Thank you very much, Mrs Malmström, for your answer, and especially for emphasising that the Council will oppose all forms of discrimination against national minorities in the European Union, including the Polish minority in Lithuania. This is a very important statement. Thank you for this. I would like to stress that we are dealing, unfortunately, with the systematic activity of the Lithuanian authorities concerning the education system and bilingual place names, and at various levels of the administration. It is, therefore, an extremely significant matter, and I would ask for it to be monitored by the Council.
President-in-Office of the Council. - I can only reiterate the principles and the values that the European Union stands for and that the Council, of course, defends.
Also, the particular events that Mr Czarnecki refers to are being examined by the relevant authorities of the Council of Europe and, should there be any other form of discrimination, it is the Commission's task to make sure that the Member States comply with the treaties and with the laws of the European Union.
Subject: Persecution of Buddhist monks and nuns in Vietnam
Following the adoption of the European Parliament resolution on the situation in Laos and Vietnam on 26 November 2009 (P7_TA(2009)0104), what concrete measures have been taken to address the persecution and harassment of Buddhist monks and nuns in Vietnam?
Thank you for your question. The Council is extremely aware of the human rights situation in Vietnam and we are monitoring developments in the country closely.
Twice a year, the Council and the Commission make an assessment of the situation within the framework of the human rights dialogue that we have with the Vietnamese authorities. The latest dialogue meeting was held in Hanoi last week, on 11 December. Many urgent issues were discussed, such as freedom of expression, reform of the penal code, including the death penalty, as well as freedom of religion and religious tolerance, including the situation of the adherents of Plum Village. An EU list of persons and prisoners whose situation is of particular cause for concern was given to the Vietnamese Government. In addition to the human rights dialogue, the EU also regularly raises issues of particular concern with the Vietnamese Government.
On 10 November, the Council and the Commission held a long discussion with the members of the Plum Village community. On 26 November, the resolution from the European Parliament concerning the issue was published. The same day, the Commission held high level talks with the authorities in Hanoi and this meeting took place within the framework of the Joint Committee for the negotiation of a Partnership and Cooperation Agreement, which we hope will be concluded next year. Our main message at the meeting was to express how pressing we consider the human rights situation in Vietnam to be.
We mentioned the expropriation of church property, we mentioned the attacks on campaigners for human rights and blog writers - as brought up by Members previously in this House - and we also mentioned the situation of the adherents of Plum Village. We called upon our counterparts to safeguard and respect human rights and to meet all the commitments set out in the Universal Declaration of Human Rights and the international conventions to which Vietnam is party. The Parliamentary resolution made this message particularly forceful, and I would like to thank the European Parliament for that. We also informed Vietnam of the new and important role of the European Parliament, particularly as regards the future Partnership and Cooperation Agreement.
On 8-10 December 2009, an EU delegation visited the Bat Nha monastery and the Phuoc Hue temple, to which nearly 200 remaining members of Plum Village have fled. We spoke to the religious representatives there and the local authorities in order to obtain more information on the current situation. The EU will continue to monitor the situation at the Phuoc Hue temple very closely.
deputising for the author. - I would like to thank the President-in-Office on my own behalf and on behalf of Mr Crowley for her very comprehensive response and to say that I am very pleased with the approach of both the Council and the Commission. I hope that you will continue to monitor developments in a pragmatic way.
Subject: Iceland's application to join the European Union
Can the Council provide an updated assessment on the status of Iceland's application to join the European Union?
President-in-Office of the Council. - Madam President, I think this a question dear to you as well.
(SV) Let me begin by reminding you of what was stated in the Council's conclusions of 8 December, where the Council writes the following: 'Iceland is a country with long and deep democratic roots, with the potential to make a significant contribution to the EU, both strategically and politically. The country is already closely integrated with the EU in several areas, through its membership of the European Economic Area and the Schengen area.'
Iceland's application for membership of the European Union was officially submitted to the Swedish Presidency in Stockholm on 16 July 2009. I myself was there and received the application, which was immediately forwarded to the members of the Council.
At its meeting on 27 July 2009, the Council gave a reminder of the renewed consensus on enlargement that was described in the conclusions of the European Council meeting in December 2006, including the principle that each country is to be assessed on its own merits, and we decided to initiate the process stated in Article 49 of the Treaty on European Union. The Commission was therefore asked to submit an opinion on this application to the Council.
The application will be assessed according to the principles set out in the treaty, the criteria established at the European Council meeting in Copenhagen in 1992 and the conclusions of the European Council's meeting in December 2006. In accordance with the conclusions adopted by the General Affairs Council last week, it will take up the matter again when the Commission has submitted its opinion. This should make it possible for the Council to make a decision on the possible opening of negotiations with Iceland during the initial months of the Spanish Presidency.
I want to thank the President-in-Office for her response. As Chair of the Delegation for relations with Switzerland, Iceland and Norway and to the European Economic Area (EEA) Joint Parliamentary Committee, I fully understand that, of course, every application has to be dealt with on its own merits and progress is being made. I think an indication of that is that Iceland responded to the many questions within a reasonably short time and, of course, it was helpful that it is a member of the EEA. That is an indication of the Icelandic Government's commitment. I believe it would be another major step in the further expansion of Europe if Iceland were to become a member of the European Union.
However, you mentioned the old democracy as a matter for the Icelandic people to take this decision, but I look forward to further progress at the next Council meeting and, hopefully, a major step will be taken there and that there would be an announcement by the Council.
President-in-Office of the Council. - The Icelandic application has to be dealt with in accordance with the rules and procedures, and the Commission has not yet finalised its scrutiny and its elaboration of the opinion. They are making progress, as is Iceland, and they have already appointed their negotiation teams and are prepared to be very thorough but quick in their work. I think therefore that we can count on the Commission presenting an opinion at the beginning of next year and hopefully, the Council can take a decision on further measures.
As the author is not present, Question 16 lapses.
Subject: Biodegradable waste
Can the Council comment on Member State progress with regard to diverting biodegradable waste from landfill, as outlined in the Landfill Directive (1999/31/EC)?
Every day, large quantities of waste are produced in the EU's Member States. How we deal with this waste naturally has a major impact on the environment. The Commission's recently published report on the implementation of the EU's legislation on waste concludes that although some Member States have made progress, huge implementation efforts are required in a great many States if the infrastructure for waste management is to meet EU requirements. The Directive on landfill is particularly difficult to implement.
As regards diverting biodegradable waste from landfill, the Commission's report states that only nine countries achieved their target reductions in 2006 - according to the fairly limited information available. The Council has stated previously in its conclusions of June 2009 that it agrees with the Commission. It is very important that the EU's targets for diverting biodegradable waste from landfill are met. The Council also called upon the Commission to continue with its impact analysis in order to prepare a proposal for EU legislation on biodegradable waste if appropriate.
The Council stated that the need for EU legislation should be noted, and particularly the need for legislation on the recycling of biodegradable waste by means of composting and energy recovery in biogas facilities with subsequent recycling of residual material. The Council also stated that better management of biodegradable waste would contribute to more sustainable management of our resources, increase land protection, help combat climate change and, in particular, enable targets for diverting waste from landfill, recycling and renewable energy to be met.
I think everyone in this House supports the efforts. If you stand, as I have, on a landfill and inhale, it is pretty awful, and I think the public who dump should perhaps take a visit.
Could you, if you have any, give reasons that you could elaborate on as to why only nine Member States are at this stage? We know we need to do this; I agree we need to do biogas. Everybody agrees with the principles, but why are we failing to achieve the objectives?
President-in-Office of the Council. - I have to confess that I am not an expert on this theme, but, as far as I understood from the Commission statements, the appropriate infrastructure to deal with it is missing and it is quite costly to put into place. It is of course beneficial in the long term, but Member States have not invested in the appropriate infrastructure and that is why it has taken so much time.
We will now take what will be the last question this evening, and indeed the last question of your presidency. It comes from Mr Hans-Peter Martin and concerns successes by the Swedish Council Presidency in matters of transparency where, I dare say, we have something to report.
Subject: Successes by the Swedish Council Presidency in matters of transparency
On 16 September 2009, the Swedish Presidency stated in its answer to my question that it 'shares the Honourable Member's view on the importance of increased transparency in the work of the Union'. It went on to state that 'the Presidency intends to give full effect to the relevant transparency provisions, set out in Article 8 paragraphs 1 - 4, of the Council's Rules of Procedure. In principle, all deliberations on legislative acts to be adopted in accordance with the codecision procedure will be open to the public, as provided in the Council's Rules of Procedure'.
Now that it has reached the end of its Presidency, what specific successes were achieved by the Council and in which fields?
As the honourable Member points out, increasing transparency in the work of the European Union is an important priority for Sweden as a Member State and as the holder of the Presidency. Increasing transparency in every area of the Council's work was one of the clear aims that we set out.
I would like to mention, for example, the Presidency website, where information on meetings, background documents and webstreaming links can be found in three languages.
In the last few months, the Presidency has also done its utmost to ensure that the provisions on transparency in the Council's Rules of Procedure are applied.
In July, September, October and November 2009, 20 public debates were held on the initiative of the Swedish Presidency, in accordance with Rule 8.3 of the Rules of Procedure. Moreover, a public debate was held on the Presidency's work programme for the work of the Ecofin Council. That makes 21 public debates held over four months.
As regards the number of public deliberations, 59 items of legislation were adopted publicly as A items within the ordinary legislative procedure and nine proposed items of legislation were discussed as B items during a public Council meeting. Furthermore, one public deliberation was held on the initiative of the Presidency. If the honourable Member thinks that does not sound like much, it should be borne in mind that the number of items on the Council's agenda for which public deliberations must be held varies somewhat depending on the number of items that are subject to the ordinary legislative procedure. Moreover, the new parliament has not had as many items as usual. The new Commission will no doubt increase the number of legislative proposals that are to be dealt with by the Council and the European Parliament and the number of items will then increase.
Furthermore, now that the Treaty of Lisbon has entered into force, all Council meetings dealing with the part of the agenda that concerns deliberations on legislation are also public. The Swedish Presidency welcomes this improvement. It will make the European Union more effective and democratic.
In conclusion, I would like to mention that yesterday, the Swedish Presidency took the initiative for a meeting with the interinstitutional working group on transparency with Commission Vice-President Margot Wallström and Vice-President Diana Wallis. We discussed a great many specific proposals for providing Europe's citizens with better, more user-friendly access to information in the EU institutions.
(DE) It is rare for there to be cause in plenary for a certain kind of emotion. I think it is an honour and a pleasure that we, specifically, are able to hold the final dialogue. Mrs Malmström, you know, yourself, that it is a slow, narrow path towards more transparency, which we, unfortunately, often only progress along at a snail's pace, if I think about where we were ten years ago and where we are today. Nevertheless, as a critical but passionate pro-European, I clearly cannot be satisfied merely with what we have achieved thus far.
I would be interested to know what message you would leave us with as regards what your successors could actually improve. I am thinking in particular of the Council working groups. I am actually not happy about the number of agenda items that have been publicly accessible up to now, nor about the manner in which access to the documents is obtained. Taking a long-term perspective from your ten years of experience in European politics, do you think that we will ever reach the stage in terms of transparency that Sweden reached decades ago?
President-in-Office of the Council. - It is indeed a very important question. I would say that access to documents and transparency has increased considerably over the last ten years. This is due to Regulation (EC) No 1049/2001, which is a very important regulation, and I am proud to have been able to take part in the birth of this regulation.
It is also how we implement it and it is about attitudes. They have improved during the last 10 years. Lots of people in our European institutions have realised that transparency and openness is not dangerous. It is good. It is efficient. It is good for legitimacy and it also decreases the possibilities of wrongdoings and corruption.
We still have work to do. The Lisbon Treaty presents us with new possibilities. I hope all incoming presidencies will use those possibilities in the best possible way. The Commission said yesterday that they will come back with proposals arising from the Lisbon Treaty as to how we can move forward with transparency.
There is still a lot to do, but we have come quite a long way. As the honourable Member says, it is a constant fight, and I look forward to going along that fighting path together.
It therefore remains for me to say, Minister, dear Cecilia, thank you very much for your cooperation and such full participation in Question Time during the Swedish Presidency. We look forward, subject to the approval of this House, to seeing you on that side. Thank you very much, and thank you to your team.
That concludes Question Time.
Questions which have not been answered for lack of time will be answered in writing (see Annex).